DETAILED ACTION
Status of Application
1.	The claims 1-10 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 09/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka et al (US 8164410) in view of Asakura et al (US 7034649).
	Regarding claim 1, Tanaka et al teaches low-loss ferrite characterized for containing, as main components, 46.5-49.5% by mol of Fe2O3, 17-26% by mol of ZnO, 4-12% by mol of CuO, and 0.2% by mol or more and less than 1.2% by mol of CoO with the balance being NiO and also containing 0.03-1.4% by mass of Sn, in terms of SnO2, relative to 100% by mass of the main components(see claim 1). Each aforementioned range overlaps and thus renders obvious the corresponding compositional range of the instant claim 1. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Claim 1 differs from Tanaka et al because Tanaka teaches that the inventive ferrite has an average crystal grain size of 0.7-2.5 μm rather than 2.5-5.5 µm. However, it would have been obvious to one of ordinary skill in the art to modify Tanaka in view of Asakura et al in order to prepare a material having the particle size range taught therein, because Asakura et al teaches ferrite with a composition similar to that taught by Tanaka, and teaches that an average crystal grain size of 5 μm or less is adopted in the present invention because the correlation between αμir and the average crystal grain size is great (see column 5, lines 54-65). This teaching indicates that choosing grain sizes in the Asakura range can be used to set αμir values within the desirable range taught therein. Grain size is thus shown by Asakura to be a result effective variable. One of ordinary skill would have had motivation to use the Asakura grain size with the Tanaka material because Asakura teaches that doing so is a means of setting the αμir value, and this would represent an advantageous method to one forming the Tanaka ferrite, as it would allow for further and additional uses of the material. Because the Asakura and Tanaka ferrites are compositionally similar, one would have had a reasonable expectation of success in the modification. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 2, Tanaka teaches less than 4 parts SnO2 based on Fe2O3+ZnO+CuO+NiO content. 
Regarding claim 3, as shown above, Tanaka teaches Fe2O3, ZnO, CoO, CuO, and NiO contents that each overlap and render obvious the corresponding ranges of the instant claim. Claim 3 is therefore obvious and not patentably distinct over the prior art of record. 
Regarding claim 4, Tanaka teaches a density of greater than 4.85 g/cm3 (see Table 2). 
Regarding claims 5-7, the equivalent ferrite taught by Tanaka in view of Asakura necessarily has an equivalent core loss property as measured at 5 MHz with an exciting magnetic flux density of 20 mT. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Regarding claim 8, Tanaka teaches that the inventive ferrite is used to form a coil device comprising a wire wrapped around a core of said inventive ferrite. 


Allowable Subject Matter
8.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method wherein a sintered ferrite body meeting each limitation of instant claim 1 is produced, and wherein the method includes each step of instant claim 9 and pulverization is carried out for a time of 0.5-8 hours. 
Conclusion
9.	Claims 1-8 are rejected. Claims 9-10 are objected to. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW1 June 2021